Title: James Madison to Thomas S. Grimké, 6 January 1834
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Jany. 6. 1834 
                            
                        
                          
                        Your letter of the 25th. of Augst. last was duly recd. and I must leave the delay of this acknowledgment of
                            it to your indulgent explanation. I regret the delay itself less than the scanty supply of authographs requested from me.
                            The truth is that my files have been so often resorted to on such occasions, within a few years past, that they have
                            become quite barren, especially in the case of names most distinguished. There is a difficulty also not readily suggesting
                            itself, in the circumstance, that wherever letters do not end on the first or the third page, the mere name cannot be cut
                            off without the mutilation of a written page. Another circumstance is that I have found it convenient to spare my pigeon
                            holes by tearg off the superscribed parts where they could be separated; so that autographs have been deprived even of
                            that resource.
                        You wish to be informed of the errors in your pamphlet alluded to in my last.+ The first related to the
                            proposition of Doctor Franklin in favor of religious service in the Federal Convention. The proposition was received
                            & treated with the respect due to it; but the  lapse of time which had preceded it, with considerations
                            growing out of it, had the effect of limiting what was done, to a reference of the proposition to a highly respectable
                            Committee. This issue of it may be traced in the printed Journal. The Quaker usage, never discontinued in the State
                            & the place where the Convention held its sittings, might not have been without any influence as might also, the
                            discord of religious opinions, within the Convention as well as among the Clergy of the State. The error into which you
                            had fallen may have been confirmed by a communication in the National Intelligencer some years ago, said to have been
                            received through a respectable channel from a member of the Convention. That the communication was erroneous is certain;
                            whether from misapprehension or misrecollection, uncertain.
                        +See Mr M.’s letter of 10th Aug. 1833.
                        The other error lies in the view which your note L for the 18th. page, gives of Mr. Pinckney’s draft of a
                            Constitution for the U. S, and its conformity to that adopted by the Convention. It appears that the Draft laid by Mr. P.
                            before the Convention was like some other important Documents, not among its preserved proceedings. And you are not aware
                            that insuperable evidence exists, that the Draft in the published Journal, could not, in a
                            number of instances, material as well as minute, be the same with that laid before the
                            Convention. Take for an example of the former, the Article relating to the House of Representatives, more than any, the
                            corner stone of the Fabric. That the election of it by the people, as proposed by the printed
                            draft in the journal, could not be the mode of Election proposed in the lost Draft, must be inferred from the face of the
                            Journal itself: For on the 6th. of June, but a few days after the lost Draft was presented to the Convention, Mr. P. moved
                            to strike the word "people" out of Mr. Randolphs proposition; and to "Resolve that the members
                            of the first branch of the National Legislature ought to be elected
                            by the Legislatures of the several States." But there is other and
                            most conclusive proof, that an election of the House of Representatives, by the people, could
                            not have been the mode proposed by him. There are a number of other points in the published Draft, some conforming most
                                 literally, to the adopted Constitution, which it is ascertainable, could not have been the same in the Draft laid before the Convention. The Conformity &
                            even identity of the Draft in the Journal, with the adopted Constitution, on points & details the result of
                            conflicts & compromizes of opinion apparent in the Journal, have excited an embarrassing curiosity often expressed
                            to myself or in any presence. The subject is in several respects a delicate one, and it is my wish that  what is now
                            said of it may be understood as yielded to your earnest request, and as entirely confined to yourself. I knew Mr. P. well,
                            and was always on a footing of friendship with him. But this consideration ought not to weigh against justice to others,
                            as well as against truth on a subject like that of the Constitution of the U. S.
                        The propositions of Mr. Randolph were the result of a Consultation among the Seven Virginia Deputies, of
                            which he, being at the time Governor of the State was the organ. The propositions were prepared on the supposition that,
                            considering the prominent agency of Virga. in bringg. about the Convention some initiative steps might be expected from
                            that quarter.It was meant that they should sketch a real and adequate Govt. for the Union, but without committing 
                            the parties agst. a freedom in discussing & deciding on any of them. The Journal shews that they were in fact the basis of the deliberations & proceedings of the Convention. And I am
                            persuaded that altho’ not in a developed & organized form, they sufficiently contemplated it; and moreover that
                            they embraced a fuller outline of an adequate System, than the plan laid before the Convention, variant as that,
                            ascertainably, must have been from the Draft now in print With great esteem & cordial salutations
                        
                        
                        
                            
                                J. M
                            
                        
                    Memor. [the procedure] in the Draft of Mr. P. printed in the Journal for the mode of Electing the President of U. S.